Exhibit 10.1
NRG ENERGY, INC.
$1,100,000,000 8.25% Senior Notes Due 2020
REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



NRG ENERGY, INC.
8.25% Senior Notes due 2020
REGISTRATION RIGHTS AGREEMENT
August 20, 2010
Citigroup Global Markets Inc.
Banc of America Securities LLC
Deutsche Bank Securities Inc.
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     NRG Energy, Inc., a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 8.25% Senior Notes due 2020 (the “Notes”), upon the terms
set forth in a purchase agreement (the “Purchase Agreement”) dated as of
August 20, 2010, among the Representatives, the Company and the guarantors
listed on the signature pages thereto (the “Guarantors” and together with the
Company, the “Issuers”) relating to the initial placement of the Notes (the
“Initial Placement”). The Company’s obligations under the Notes and the
Indenture (as defined below) will be jointly and severally, unconditionally
guaranteed (the “Guarantees”), on a senior basis, by the Guarantors. The Notes
and the Guarantees are herein referred to as the “Securities”. The Securities
are to be issued under a supplemental indenture, to be dated the Closing Date,
to a base indenture, dated as of February 2, 2006, in each case between the
Company and Law Debenture Trust Company, as trustee (the “Trustee”); such
supplemental indenture, together with such base indenture, is referred to herein
as (the “Indenture”). To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy a condition of your obligations thereunder,
the Issuers agree with you for your benefit and the benefit of the holders from
time to time of the Securities and New Securities (including the Initial
Purchasers) (each a “Holder” and, together, the “Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 405 under the Act and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.

 



--------------------------------------------------------------------------------



 



     “Broker-Dealer” shall mean any broker or dealer registered as such under
the Exchange Act.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
     “Closing Date” shall mean the date of the first issuance of the Securities.
     “Commission” shall mean the Securities and Exchange Commission.
     “Deferral Period” shall have the meaning indicated in Section 4(k)(ii)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Exchange Offer Registration Period” shall mean the one-year period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
     “Exchange Offer Registration Statement” shall mean a registration statement
of the Issuers on an appropriate form under the Act with respect to the
Registered Exchange Offer, all amendments and supplements to such registration
statement, including post-effective amendments thereto, in each case including
the Prospectus contained therein, all exhibits thereto and all material
incorporated by reference therein.
     “Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer) for New Securities.
     “Final Memorandum” shall have the meaning set forth in the Purchase
Agreement.
     “Guarantees” shall have the meaning set forth in the preamble hereto.
     “Guarantors” Shall have the meaning set forth in the preamble hereto.
     “Holder” shall have the meaning set forth in the preamble hereto.
     “Indenture” shall have the meaning set forth in the preamble hereto.
     “Initial Placement” shall have the meaning set forth in the preamble
hereto.
     “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
     “Issuers” shall have the meaning set forth in the preamble hereto.

2



--------------------------------------------------------------------------------



 



     “Losses” shall have the meaning set forth in Section 6(d) hereof.
     “Majority Holders” shall mean, the Holders of a majority of the aggregate
principal amount of Securities and New Securities registered under a
Registration Statement.
     “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Registration Statement.
     “New Securities” shall mean debt securities of the Issuers identical in all
material respects to the Securities (except that the transfer restrictions shall
be modified or eliminated, as appropriate) to be issued under the New Securities
Indenture.
     “New Securities Indenture” shall mean an indenture among the Issuers and
the New Securities Trustee, identical in all material respects to the Indenture
(except that the transfer restrictions shall be modified or eliminated, as
appropriate), which may be the Indenture if in the terms thereof appropriate
provision is made for the New Securities.
     “New Securities Trustee” shall mean a bank or trust company reasonably
satisfactory to the Initial Purchasers, as trustee with respect to the New
Securities under the New Securities Indenture.
     “Notes” shall have the meaning set forth in the preamble hereto.
     “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     “Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.
     “Registrable Securities” shall mean each of the Notes (and the related
Guarantee) until (A) the date on which such Note (and the related Guarantee) has
been exchanged by a Person other than a broker-dealer for a New Security in the
Registered Exchange Offer; (B) following the exchange by a broker-dealer in the
Registered Exchange Offer of Note (and the related Guarantee) for a New
Security, the date on which New Security is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
prospectus contained in the Exchange Offer Registration Statement; (C) the date
on which such Note (and the related Guarantee) has been effectively registered
under the Securities Act and disposed of in accordance with the Shelf
Registration Statement; or (D) the date on which such

3



--------------------------------------------------------------------------------



 



Note (and the related Guarantee) is actually sold pursuant to Rule 144 under the
Securities Act; provided that a Note will not cease to be a Registrable Security
for purposes of the Registered Exchange Offer by virtue of this clause (D).
     “Special Interest” shall have the meaning set forth in Section 8 hereof.
     “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.
     “Securities” shall have the meaning set forth in the preamble hereto.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
     “Shelf Registration Period” shall have the meaning set forth in Section
3(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Issuers pursuant to the provisions of Section 3 hereof which covers some
or all of the Securities or New Securities, as applicable, on an appropriate
form under Rule 415 under the Act, or any similar rule that may be adopted by
the Commission, amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.
     “Trustee” shall have the meaning set forth in the preamble hereto.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     “underwriter” shall mean any underwriter of Securities in connection with
an offering thereof under a Shelf Registration Statement.
     2. Registered Exchange Offer.
     (a) Unless prohibited by applicable law or regulations of the Commission,
the Issuers shall prepare and, not later than 180 days following the Closing
Date, shall file with the Commission the Exchange Offer Registration Statement
with respect to the Registered Exchange Offer. The Issuers shall use all
commercially reasonable efforts to have the Exchange Offer Registration
Statement declared effective under the Act within 270 days of the Closing Date.
     (b) Upon the effectiveness of the Exchange Offer Registration Statement,
the Issuers shall promptly commence the Registered Exchange Offer and shall use
all commercially reasonable efforts to issue the New Securities within 30
Business Days, or longer, if required by applicable securities laws, it being
the objective of such Registered Exchange Offer to enable

4



--------------------------------------------------------------------------------



 



each Holder electing to exchange Securities for New Securities (assuming that
such Holder is not an Affiliate of any of the Issuers, acquires the New
Securities in the ordinary course of such Holder’s business, has no arrangements
with any person to participate in the distribution of the New Securities and is
not prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such New Securities from and after their
receipt without any limitations or restrictions under the Act and without
material restrictions under the securities laws of a substantial proportion of
the several states of the United States.
     (c) In connection with the Registered Exchange Offer, the Issuers shall:
     (i) mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 20 Business
Days and not more than 30 Business Days after the date notice thereof is mailed
to the Holders (or, in each case, longer if required by applicable law);
     (iii) use their best efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented and amended as required, under
the Act in order to ensure that it is available for sales of New Securities by
Exchanging Dealers during the Exchange Offer Registration Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee, the New Securities Trustee or an Affiliate of either of them;
     (v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
     (vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Issuers are
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Issuers have not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Issuers’ information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring the New Securities in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the New Securities; and
     (vii) comply in all respects with all applicable laws.
     (d) As soon as practicable after the close of the Registered Exchange
Offer, the Issuers shall:

5



--------------------------------------------------------------------------------



 



     (i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;
     (ii) deliver to the Trustee for cancellation in accordance with Section
4(s) all Securities so accepted for exchange; and
     (iii) cause the New Securities Trustee promptly to authenticate and deliver
to each Holder of Securities a principal amount of New Securities equal to the
principal amount of the Securities of such Holder so accepted for exchange.
     (e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and
any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from any Issuer or one
of its Affiliates. Accordingly, each Holder participating in the Registered
Exchange Offer shall be required to represent to the Issuers that, at the time
of the consummation of the Registered Exchange Offer:
     (i) any New Securities received by such Holder will be acquired in the
ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any person
to participate in the distribution of the Securities or the New Securities
within the meaning of the Act; and
     (iii) such Holder is not an Affiliate of any Issuer.
     (f) If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Issuers shall issue and deliver to such Initial
Purchaser or the person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from such Initial
Purchaser, in exchange for such Securities, a like principal amount of New
Securities. The Issuers shall use their best efforts to cause the CUSIP Service
Bureau to issue the same CUSIP number for such New Securities as for New
Securities issued pursuant to the Registered Exchange Offer.
     3. Shelf Registration.
     (a) If (i) because the Registered Exchange Offer is not permitted by
applicable law or SEC policy, the Issuers are not (A) required to file the
Exchange Offer Registration Statement or (B) permitted to consummate the
Registered Exchange Offer or (ii) any holder of

6



--------------------------------------------------------------------------------



 



Registrable Securities notifies the Company prior to the 20th Business Day
following consummation of the Registered Exchange Offer that (A) it is
prohibited by law or SEC policy from participating in the Exchange Offer, (B) it
may not resell the New Securities acquired by it in the Registered Exchange
Offer to the public without delivering a prospectus and the prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
such resales; or (C) it is a broker-dealer and owns Securities acquired directly
from the Company or an Affiliate of the Company, the Issuers shall effect a
Shelf Registration Statement in accordance with subsection (b) below.
     (b) If obligated to file the Shelf Registration Statement, as applicable,
the Issuers shall use all commercially reasonable efforts to file the Shelf
Registration Statement with the Commission within 30 days after such obligation
arises and shall use all commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Act within 90 days
after such obligation arises; such Shelf Registration Statement shall relate to
the offer and sale of the Securities or the New Securities, as applicable, by
the Holders thereof from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement; provided, however, that no Holder (other than an Initial Purchaser)
shall be entitled to have the Securities held by it covered by such Shelf
Registration Statement unless such Holder agrees in writing to be bound by all
of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by an Initial Purchaser in
exchange for Securities constituting any portion of an unsold allotment, the
Issuers may, if permitted by current interpretations by the Commission’s staff,
file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.
     (i) The Issuers shall use their best efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
Act, in order to permit the Prospectus forming part thereof to be usable by
Holders for a period (the “Shelf Registration Period”) from the date the Shelf
Registration Statement is declared effective by the Commission until (A) the
second anniversary thereof or (B) the date upon which all the Securities or New
Securities, as applicable, covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement. The Issuers shall be deemed
not to have used their best efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if any of them voluntarily take
any action that would result in Holders of Securities covered thereby not being
able to offer and sell such Securities during the Shelf Registration Period,
unless such action is (x) required by applicable law or otherwise undertaken by
the Issuers in good faith and for valid business reasons (not including
avoidance of such Issuer’s obligations hereunder), including the acquisition or
divestiture of assets, and (y) permitted pursuant to Section 4(k)(ii) hereof.
     (ii) The Issuers shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective

7



--------------------------------------------------------------------------------



 



date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the Act; and
(B) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made), not misleading.
     4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
     (a) The Issuers shall:
     (i) furnish to each of the Representatives and to counsel for the Holders,
not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, and each amendment thereto and each
amendment or supplement, if any, to the Prospectus included therein (including
all documents incorporated by reference therein after the initial filing) and
shall use their best efforts to reflect in each such document, when so filed
with the Commission, such comments as the Representatives reasonably propose;
     (ii) include the information set forth in Annex A hereto on the facing page
of the Exchange Offer Registration Statement, in Annex B hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
     (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
     (iv) in the case of a Shelf Registration Statement, include the names of
the Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.
     (b) The Issuers shall ensure that:
     (i) any Registration Statement, any amendment thereto, any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act; and
     (ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

8



--------------------------------------------------------------------------------



 



     (c) The Issuers shall advise the Representatives, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Issuers a telephone or facsimile number and address for notices, and, if
requested by any Representative or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii)-(v) of
this Section 4(c) shall be accompanied by an instruction to suspend the use of
the Prospectus until the Issuers shall have remedied the basis for such
suspension):
     (i) when a Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threatening of
any proceedings for that purpose;
     (iv) of the receipt by any Issuer of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and
     (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     (d) The Issuers shall use its best efforts to prevent the issuance of any
order suspending the effectiveness of any Registration Statement or the
qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof.
     (e) The Issuers shall furnish to each Holder of Securities covered by any
Shelf Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if the Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).
     (f) The Issuers shall, during the Shelf Registration Period, deliver to
each Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Issuers consent to the use of
the Prospectus or any amendment or supplement thereto by each of the

9



--------------------------------------------------------------------------------



 



selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement.
     (g) The Issuers shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including all material incorporated by
reference therein, and, if the Exchanging Dealer so requests in writing, all
exhibits thereto (including exhibits incorporated by reference therein).
     (h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Issuers consent to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.
     (i) Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Issuers shall arrange, if
necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and shall maintain such qualification in effect so long as required; provided
that in no event shall any issuer be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement, the Registered Exchange Offer or any offering pursuant to a
Shelf Registration Statement, in any such jurisdiction where it is not then so
subject.
     (j) The Issuers shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request.
     (k)
     (i) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Issuers shall promptly (or within the time period
provided for by clause (ii) hereof, if applicable) prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading. In such
circumstances, the period of effectiveness of the Exchange Offer Registration

10



--------------------------------------------------------------------------------



 



Statement provided for in Section 2 shall be extended by the number of days from
and including the date of the giving of a notice of suspension pursuant to
Section 4(c) to and including the date when the Initial Purchasers, the Holders
and any known Exchanging Dealer shall have received such amended or supplemented
Prospectus pursuant to this Section 4.
     (ii) Upon the occurrence or existence of any pending corporate development
or any other material event that, in the reasonable judgment of the any Issuer,
makes it appropriate to suspend the availability of a Shelf Registration
Statement and the related Prospectus, the Issuer’s shall give notice (without
notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Registrable Securities
pursuant to the Shelf Registration until such Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(i) hereof, or until
it is advised in writing by any Issuer that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) shall not exceed 45 days in any three-month period or 90 days
in any twelve-month period.
     (l) Not later than the effective date of any Registration Statement, the
Issuers shall provide a CUSIP number for the Securities or the New Securities,
as the case may be, registered under such Registration Statement and provide the
Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.
     (m) The Issuers shall comply with all applicable rules and regulations of
the Commission and shall make generally available to their security holders an
earnings statement satisfying the provisions of Section 11(a) of the Act as soon
as practicable after the effective date of the applicable Registration Statement
and in any event no later than 45 days after the end of a 12-month period (or
90 days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
applicable Registration Statement.
     (n) The Issuers shall cause the Indenture or the New Securities Indenture,
as the case may be, to be qualified under the Trust Indenture Act in a timely
manner.
     (o) The Issuers may require each Holder of securities to be sold pursuant
to any Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such securities as the Issuers may
from time to time reasonably require for inclusion in such Registration
Statement. The Issuers may exclude from such Shelf Registration Statement the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.

11



--------------------------------------------------------------------------------



 



     (p) In the case of any Shelf Registration Statement, the Issuers shall
enter into customary agreements (including if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Securities,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain indemnification provisions and procedures no less favorable
than those set forth in Section 6 hereof.
     (q) In the case of any Shelf Registration Statement, the Issuers shall:
     (i) make reasonably available for inspection by the Holders of Securities
to be registered thereunder, any underwriter participating in any disposition
pursuant to such Shelf Registration Statement, and any attorney, accountant or
other agent retained by the Holders or any such underwriter all relevant
financial and other records and pertinent corporate documents of the Issuers and
their subsidiaries;
     (ii) cause the officers, directors, employees, accountants and auditors of
any Issuer to supply all relevant information reasonably requested by the
Holders or any such underwriter, attorney, accountant or agent in connection
with any such Shelf Registration Statement as is customary for similar due
diligence examinations;
     (iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any,

12



--------------------------------------------------------------------------------



 



including those to evidence compliance with Section 4(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuers.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section 4(q)
shall be performed at (A) the effectiveness of such Registration Statement and
each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
     (r) In the case of any Exchange Offer Registration Statement, the Issuers
shall, if requested by an Initial Purchaser, or by a broker dealer that holds
Securities that were acquired as a result of market making or other trading
activities:
     (i) make reasonably available for inspection by the requesting party, and
any attorney, accountant or other agent retained by the requesting party, all
relevant financial and other records, pertinent corporate documents and
properties of the Issuers and their subsidiaries;
     (ii) cause the officers, directors, employees, accountants and auditors of
any Issuer to supply all relevant information reasonably requested by the
requesting party or any such attorney, accountant or agent in connection with
any such Registration Statement as is customary for similar due diligence
examinations;
     (iii) make such representations and warranties to the requesting party, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on Auditing Standards No. 35, covering matters requested by the
requesting party or its counsel; and

13



--------------------------------------------------------------------------------



 



     (vi) deliver such documents and certificates as may be reasonably requested
by the requesting party or its counsel, including those to evidence compliance
with Section 4(k) and with conditions customarily contained in underwriting
agreements.
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section 4(r) shall be performed at the close of the Registered Exchange Offer
and the effective date of any post-effective amendment to the Exchange Offer
Registration Statement.
     (s) If a Registered Exchange Offer is to be consummated, upon delivery of
the Securities by Holders to the Issuers (or to such other person as directed by
the Issuers) in exchange for the New Securities, the Issuers shall mark, or
caused to be marked, on the Securities so exchanged that such Securities are
being cancelled in exchange for the New Securities. In no event shall the
Securities be marked as paid or otherwise satisfied.
     (t) The Issuers shall use their best efforts if the Securities have been
rated prior to the initial sale of such Securities, to confirm such ratings will
apply to the Securities or the New Securities, as the case may be, covered by a
Registration Statement.
     (u) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA Rules) thereof, whether as
a Holder or as an underwriter, a placement or sales agent or a broker or dealer
in respect thereof, or otherwise, the Issuers shall assist such Broker-Dealer in
complying with the FINRA Rules.
     (v) The Issuers shall use their best efforts to take all other steps
necessary to effect the registration of the Securities or the New Securities, as
the case may be, covered by a Registration Statement.
     5. Registration Expenses. The Issuers shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel
designated by the Majority Holders to act as counsel for the Holders in
connection therewith, and, in the case of any Exchange Offer Registration
Statement, will reimburse the Initial Purchasers for the reasonable fees and
disbursements of counsel acting in connection therewith.
     6. Indemnification and Contribution.
     (a) Each of the Issuers jointly and severally agrees to indemnify and hold
harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement, each Initial Purchaser and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, and their respective affiliates and each person who controls
any such Holder, Initial Purchaser, Exchanging Dealer or affiliate within the
meaning of either the Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof)

14



--------------------------------------------------------------------------------



 



arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Issuers will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Issuers by or on
behalf of the party claiming indemnification specifically for inclusion therein.
This indemnity agreement shall be in addition to any liability that the Issuers
may otherwise have.
     Each of the Issuers also jointly and severally agrees to indemnify as
provided in this Section 6(a) or contribute as provided in Section 6(d) to
Losses of each underwriter, if any, of Securities or New Securities, as the case
may be, registered under a Shelf Registration Statement, their respective
affiliates, and each person who controls such underwriter or affiliate on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.
     (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each person who controls any Issuer within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by

15



--------------------------------------------------------------------------------



 



the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the initiation of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending any loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses; provided, however, that in no case shall any Initial
Purchaser be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Security, or in the case of a
New Security, applicable to the Security that was exchangeable into such New
Security, as set forth in the Final Memorandum, nor shall any underwriter be
responsible for any amount in excess of the underwriting discount or commission
applicable to the securities purchased by such underwriter under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Issuers shall be deemed to be equal to the total net
proceeds from the Initial Placement (before deducting expenses) as set forth in
the Final Memorandum. Benefits received by the Initial Purchasers shall be
deemed to be equal to the total purchase discounts and commissions as set forth
on the cover page of the Final Memorandum, and benefits received by any other
Holders shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Act. Benefits received by any
underwriter shall be deemed to be

16



--------------------------------------------------------------------------------



 



equal to the total underwriting discounts and commissions, as set forth on the
cover page of the Prospectus forming a part of the Registration Statement which
resulted in such Losses. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The parties agree that it would not be just
and equitable if contribution were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls any Issuer
within the meaning of either the Act or the Exchange Act, each officer of any
Issuer who shall have signed the Registration Statement and each director of any
Issuer shall have the same rights to contribution as the Issuers, subject in
each case to the applicable terms and conditions of this paragraph (d).
     (e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
     7. Underwritten Registrations.
     (a) If any of the Securities or New Securities, as the case may be, covered
by any Shelf Registration Statement are to be sold in an underwritten offering,
the Managing Underwriters shall be selected by the Majority Holders.
     (b) No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
     8. Registration Defaults. If any of the following events (each, a
“Registration Default”) shall occur, then the Issuers shall pay liquidated
damages (the “Special Interest”) to the Holders of Securities in respect of the
Securities as follows:
     (a) if any Registration Statement required by this Agreement is not filed
with the Commission on or prior to the date specified for such filing in this
Agreement,

17



--------------------------------------------------------------------------------



 



     (b) if any Registration Statement required by this Agreement is not
declared effective by the Commission on or prior to the date specified to cause
such effectiveness under this Agreement,
     (c) if the Issuers fail to consummate the Exchange Offer within 30 Business
Days of the date specified for such effectiveness with respect to the Exchange
Offer Registration Statement,
     (d) if any Registration Statement required by this Agreement has been
declared effective but thereafter ceases to be effective or usable in connection
with resales of Registrable Securities during the periods specified in this
Agreement,
then, in each case, as of the date any such event occurs, Special Interest shall
accrue on the Registrable Securities at a rate of .25% per annum for the first
90 days from and including such date; thereafter, the Special Interest will
increase by an additional .25% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of 1.0% per annum. A Registration Default shall have been cured for purposes
hereof (1) upon the filing of the Registration Statement (in the case of
paragraph (a) above), (2) upon the effectiveness of the Registration Statement
(in the case of paragraph (b) above), (3) upon consummation of the Exchange
Offer (in the case of paragraph (c) above), or (4) upon the effectiveness of the
Registration Statement which had ceased to remain effective (in the case of
paragraph (d) above). Immediately upon the cure of all Registration Defaults,
the accrual of Special Interest will cease.
     9. No Inconsistent Agreements. No Issuer has, as of the date hereof,
entered into, nor shall it, on or after the date hereof, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders herein or that otherwise conflicts with the provisions hereof.
     10. Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Issuers shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 8 hereof shall be effective as against any Holder of Registered
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Article 10 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Issuers have obtained the written consent of
the Initial Purchasers and each Holder. Notwithstanding the foregoing (except
the foregoing provisos), a waiver or consent to departure from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders whose Securities or New Securities, as the case may be, are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by the Majority Holders,
determined on the basis of Securities or New Securities, as the case may be,
being sold rather than registered under such Registration Statement.

18



--------------------------------------------------------------------------------



 



     11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;
     (b) if to the Representatives, initially at the address set forth in the
Purchase Agreement; and
     (c) if to the Issuers, initially at the address of the Company set forth in
the Purchase Agreement.
     All such notices and communications shall be deemed to have been duly given
when received. The Initial Purchasers or the Issuers by notice to the other
parties may designate additional or different addresses for subsequent notices
or communications.
     12. Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Issuers
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Agreement and
hereby agrees to waive in any action for specific performance the defense that a
remedy at law would be adequate.
     13. Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Issuers
thereto, subsequent Holders of Securities and the New Securities, and the
indemnified persons referred to in Section 6 hereof. The Issuers hereby agree to
extend the benefits of this Agreement to any Holder of Securities or the New
Securities, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.
     14. Counterparts. This Agreement may be in signed counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same agreement.
     15. Headings. The headings used herein are for convenience only and shall
not affect the construction hereof.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
     17. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in

19



--------------------------------------------------------------------------------



 



any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected thereby, it being intended that all
of the rights and privileges of the parties shall be enforceable to the fullest
extent permitted by law.
     18. Securities Held by the Issuers, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by any Issuer or its Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

20



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement between the
Issuers and the several Initial Purchasers.

            Very truly yours,

NRG ENERGY, INC.
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Vice President and Treasurer     

GUARANTORS:
Arthur Kill Power LLC
Astoria Gas Turbine Power LLC
Berrians I Gas Turbine Power LLC
Big Cajun II Unit 4 LLC
Cabrillo Power I LLC
Cabrillo Power II LLC
Carbon Management Solutions LLC
Clean Edge Energy LLC
Conemaugh Power LLC
Connecticut Jet Power LLC
Devon Power LLC
Dunkirk Power LLC
Eastern Sierra Energy Company
El Segundo Power II LLC
El Segundo Power, LLC
Huntley IGCC LLC
Huntley Power LLC
Indian River IGCC LLC
Indian River Operations Inc.
Indian River Power LLC
James River Power LLC
Keystone Power LLC
Langford Wind Power, LLC
Louisiana Generating LLC
Middletown Power LLC
Montville IGCC LLC
Montville Power LLC
NEO Corporation

21



--------------------------------------------------------------------------------



 



NEO Freehold-Gen LLC
NEO Power Services Inc.
New Genco GP, LLC
Norwalk Power LLC
NRG Affiliate Services Inc.
NRG Artesian Energy LLC
NRG Arthur Kill Operations Inc.
NRG Astoria Gas Turbine Operations Inc.
NRG Bayou Cove LLC
NRG Cabrillo Power Operations Inc.
NRG California Peaker Operations LLC
NRG Cedar Bayou Development Company, LLC
NRG Connecticut Affiliate Services Inc.
NRG Devon Operations Inc.
NRG Dunkirk Operations Inc.
NRG El Segundo Operations Inc.
NRG Generation Holdings, Inc.
NRG Huntley Operations Inc.
NRG International LLC
NRG MidAtlantic Affiliate Services Inc.
NRG Middletown Operations Inc.
NRG Montville Operations Inc.
NRG New Jersey Energy Sales LLC
NRG New Roads Holdings LLC
NRG North Central Operations Inc.
NRG Northeast Affiliate Services Inc.
NRG Norwalk Harbor Operations Inc.
NRG Operating Services, Inc.
NRG Oswego Harbor Power Operations Inc.
NRG Power Marketing LLC
NRG Retail LLC
NRG Saguaro Operations Inc.
NRG South Central Affiliate Services Inc.
NRG South Central Generating LLC
NRG South Central Operations Inc.
NRG Texas C&I Supply LLC
NRG Texas Holding Inc.
NRG Texas LLC
NRG Texas Power LLC
NRG West Coast LLC
NRG Western Affiliate Services Inc.
Oswego Harbor Power LLC
RE Retail Receivables, LLC
Reliant Energy Power Supply, LLC
Reliant Energy Retail Holdings, LLC
Reliant Energy Retail Services, LLC

22



--------------------------------------------------------------------------------



 



            Reliant Energy Services Texas, LLC
Reliant Energy Texas Retail, LLC
RERH Holdings, LLC
Saguaro Power LLC
Somerset Operations Inc.
Somerset Power LLC
Texas Genco Financing Corp.
Texas Genco GP, LLC
Texas Genco Holdings, Inc.
Texas Genco LP, LLC
Texas Genco Operating Services, LLC
Vienna Operations Inc.
Vienna Power LLC
WCP (Generation) Holdings LLC
West Coast Power LLC
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Treasurer     

            Elbow Creek Wind Project LLC
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Controller        GCP Funding Company, LLC
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Management Board Member        NRG Construction LLC
      By:   /s/ Rachel Smith         Name:   Rachel Smith        Title:  
Treasurer   

23



--------------------------------------------------------------------------------



 



         

            NRG Energy Services LLC
      By:   /s/ Michael R. Carroll         Name:   Michael R. Carroll       
Title:   Treasurer        NRG South Texas LP
By Texas Genco GP, LLC, its General Partner
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Treasurer        Texas Genco Services, LP
By New Genco GP, LLC, its General Partner
      By:   /s/ Christopher Sotos         Name:   Christopher Sotos       
Title:   Treasurer     

24



--------------------------------------------------------------------------------



 



        The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

CITIGROUP GLOBAL MARKETS INC.
    By   /s/ Kirkwood Roland       Name:   Kirkwood Roland      Title:   Vice
President      BANC OF AMERICA SECURITIES LLC
    By   /s/ Henrik Dahlback       Name:   Henrik Dahlback      Title:  
Director      DEUTSCHE BANK SECURITIES INC.
    By   /s/ Nikko Hayes       Name:   Nikko Hayes      Title:   Managing
Director          By   /s/ Stephanie Perry       Name:   Stephanie Perry     
Title:   Managing Director     

For themselves and the several Initial    Purchasers named in Schedule I to the
   Purchase Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX A
     Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Act. This prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. Each of the company and the guarantors has agreed that,
starting on the expiration date and ending on the close of business one year
after the expiration date, it will make this prospectus available, as amended or
supplemented, to any broker-dealer for use in connection with any such resale.
See “Plan of Distribution”.

A-1



--------------------------------------------------------------------------------



 



ANNEX B
     Each broker-dealer that receives new securities for its own account in
exchange for securities, where such securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such new securities. See “Plan of Distribution”.

B-1



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
     Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of new securities received in
exchange for securities where such securities were acquired as a result of
market-making activities or other trading activities. The Company and each of
the guarantors has agreed that, starting on the expiration date and ending on
the close of business one year after the expiration date, they will make this
prospectus, as amended or supplemented, available to any broker-dealer for use
in connection with any such resale. In addition, until                     ,
20___, all dealers effecting transactions in the new securities may be required
to deliver a prospectus.
     The company and each of the guarantors will not receive any proceeds from
any sale of new securities by brokers-dealers. New securities received by
broker-dealers for their own account pursuant to the Exchange Offer may be sold
from time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the new securities or
a combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or at negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such new
securities. Any broker-dealer that resells new securities that were received by
it for its own account pursuant to the Exchange Offer and any broker or dealer
that participates in a distribution of such new securities may be deemed to be
an “underwriter” within the meaning of the Act and any profit of any such resale
of new securities and any commissions or concessions received by any such
persons may be deemed to be underwriting compensation under the Act. The Letter
of Transmittal states that by acknowledging that it will deliver and by
delivering a prospectus, a broker-dealer will not be deemed to admit that it is
an “underwriter” within the meaning of the Act.
     For a period of one year after the expiration date, each of the company and
the guarantors will promptly send additional copies of this prospectus and any
amendment or supplement to this prospectus to any broker-dealer that requests
such documents in the Letter of Transmittal. Each of the company and the
guarantors has agreed to pay all expenses incident to the Exchange Offer
(including the expenses of one counsel for the holders of the securities) other
than commissions or concessions of any brokers or dealers and will indemnify the
holders of the securities (including any broker-dealers) against certain
liabilities, including liabilities under the Act.
     [If applicable, add information required by Regulation S-K Items 507 and/or
508.]

C-1



--------------------------------------------------------------------------------



 



ANNEX D
Rider A
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

         
Name:
       
 
       
Address:
       
 
       
 
       
 
 
 
   

Rider B
If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 